Citation Nr: 0111376	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-10 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
cerebrovascular accident, claimed as a stroke.

2.  Entitlement to service connection for cardiovascular 
disease, claimed as heart disease and hypertension.

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as hiatal hernia with reflux.

4.  Entitlement to service connection for seizures, claimed 
as secondary to a stroke.

5.  Entitlement to service connection for depression, claimed 
as secondary to a stroke.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the claims on appeal.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  Due to this change in the law, a 
remand is required in this case for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  Accordingly, a remand is required. 

Further, the veteran claims, in essence, that he experienced 
the symptoms of cardiovascular (heart) disease and 
hypertension while in service, which ultimately caused him to 
have a cerebrovascular accident (stroke) nine years after 
service separation.  While the most recent VA examiner opined 
that the veteran's heart disease was not related to service, 
the VA examiner confirmed that he did not have a copy of the 
veteran's claims file, including service medical records, at 
the time of the examination.  Specifically, a service medical 
examination reflected the possibility of a cardiovascular 
condition and recommended additional work-up.  Moreover, the 
veteran sought treatment on several occasions during service 
for chest pain, chest tightness, and heartburn, which were 
thought to be related to stress.  Therefore, the Board finds 
that a longitudinal review of the service medical records and 
post service medical evidence is necessary in order to 
determine the issue of whether the veteran's current 
cardiovascular disease is related to military service.  

In addition, there has been no specific medical opinion as to 
the relationship, if any, between the veteran's 
cardiovascular disease, cerebrovascular accident, 
hypertension, and military service, as claimed by the 
veteran.  Further, if it is determined that the veteran's 
cerebrovascular accident is related to military service, an 
opinion as to secondary service connection for seizures and 
depression is needed.  Therefore, the Board finds that a 
medical opinion is needed to clarify the veteran's various 
medical problems and to address the disorders as they relate 
to military service.  Accordingly, the Board finds that the 
claims should remanded for an opinion to determine the nature 
and etiology of the veteran's current complaints and their 
potential relationship to military service.  

With respect to the veteran's claim for service connection 
for hiatal hernia, the Board notes that the most recent VA 
examination report diagnosed hiatal hernia but the upper 
gastrointestinal examination appeared to be normal.  In 
addition, there was no medical opinion as to the relationship 
between the veteran's claimed hiatal hernia and military 
service.  Parenthetically, the Board notes that the veteran 
has been previously denied service connection for irritable 
bowel syndrome and peptic ulcer disease.  Nonetheless, the 
Board finds that a remand is necessary to clarify the 
diagnosis and provide a medical opinion on the etiology.  

Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Specifically, the veteran's 
wife contends that the veteran had been treated for his 
various symptoms since service separation in 1987.  While she 
reported that they had only been married since 1992 and the 
veteran's former wife was not cooperative in helping to 
identify the treating physicians throughout the intervening 
years, the veteran should be asked to submit the name of his 
treating physicians for the period from 1992 to 1996.  The 
veteran is also advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his medical 
disorders claimed on appeal not already 
associated with the claims file.  After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  To this end, with the 
assistance of the veteran's wife, he 
should submit the name of his treating 
physicians for the period from 1992 to 
1996.  To the extent an attempt to obtain 
records is unsuccessful, the claims 
folder should reflect the attempts made.  
The veteran and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination for an opinion regarding the 
relationship, if any, between the 
veteran's cardiovascular disease, 
status/post cerebrovascular accident, 
hypertension, and military service.  The 
claims file, including service medical 
records, should be made available to the 
examiner for review.  After examining the 
veteran and reviewing the claims folder, 
the examiner is requested to express an 
opinion as to the following questions:

(a)  Based on the medical evidence of 
record, is it likely or unlikely that the 
veteran's current cardiovascular disease 
developed during military service?

(b)  Based on the medical evidence of 
record, is it likely or unlikely that the 
veteran developed hypertension during 
military service?

(c)  What is the causal relationship, if 
any, between the veteran's cardiovascular 
disease and hypertension? 

(d)  What is the causal relationship, if 
any, between the veteran's cardiovascular 
disease and/or hypertension and his 
January 1996 cerebrovascular accident? 

(e)  With respect to the veteran's 
secondary service-connection claim, the 
examiner is asked to describe the nature 
of the veteran's seizure disorder.

(f)  What is the apparent etiology of any 
seizure disorder found?  

(g)  What is the relationship, if any, 
between the veteran's status/post 
cerebrovascular accident and any current 
seizure disorder?

(h)  With respect to the veteran's 
secondary service-connection claim, the 
examiner is asked to describe the nature 
of the veteran's psychiatric disorder, to 
include depression.

(i)  What is the apparent etiology of any 
psychiatric disorder found?  

(j)  What is the relationship, if any, 
between the veteran's status/post 
cerebrovascular accident and any current 
psychiatric disorder?

The examiner is asked to identify the 
information on which he/she based the 
opinions.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report.  If 
additional examinations are deemed 
necessary, they should be scheduled.  The 
complete examination report should be 
associated with the claims file. 

4.  Further, the veteran should be 
scheduled for an appropriate VA 
examination for an opinion regarding the 
relationship, if any, between the 
veteran's claimed hiatal hernia and 
military service.  The claims file, 
including service medical records, should 
be made available to the examiner for 
review.  After examining the veteran and 
reviewing the claims folder, the examiner 
is requested to express an opinion as to 
the following questions:

(a)  Does the medical evidence reflect 
that the veteran has indications of a 
hiatal hernia with reflux?

(b)  If a hiatal hernia with reflux is 
shown, is it likely or unlikely that it 
developed during military service? 

The examiner is asked to identify the 
information on which he/she based the 
opinions.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report.  If 
additional examinations are deemed 
necessary, they should be scheduled.  The 
complete examination report should be 
associated with the claims file. 

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

6.  The RO should then readjudicate the 
issues on appeal.  In so doing, the RO is 
to consider all records, including those 
received in response to the actions 
requested above and those received by the 
RO since the last statement of the case.  
In the event the benefits sought are not 
granted, the veteran should be provided 
with a supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

